DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 calls for “…(a) at least one ureteral catheter, the at least one ureteral catheter comprising a distal portion for insertion within the patient's kidney and a proximal portion; 
(b) a bladder catheter comprising a distal portion for insertion within the patient's bladder and a proximal portion for receiving negative pressure from a negative pressure source …”
And then, “… wherein at least one of the at least one ureteral catheter(s) or the bladder catheter comprises (a) a proximal portion; and (b) a distal portion, the distal portion comprising a retention portion  …” 
This language is redundant because it introduces the distal portion and proximal portion twice for each catheter. Examiner suggests to rephrase this claim in terms of the distal portion further comprising a retention portion. 

In claim 32, the language “… (b) a distal portion, the distal portion [[the distal portion]] comprising a retention portion…” should be changed for clarity.

Claim 33 calls for “…the ureteral catheter comprising a distal portion for insertion within the patient's kidney and a proximal portion … wherein the bladder catheter comprises a distal portion for insertion within the patient's bladder and a proximal portion for application of negative pressure
And later, “…wherein at least one of the ureteral catheter or the bladder catheter comprises (a) a proximal portion; and (b) a distal portion, the distal portion comprising a retention portion …” 
This language is redundant because it introduces the distal portion and proximal portion twice for each catheter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 38, 42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeguchi, Edward F. (US 20030060806 A1). 
Regarding claim 1, Ikeguchi discloses a ureteral catheter (¶ [0026], an apparatus which is used to reduce the pressure of the urinary outflow tract; ¶ [0035] FIG. 2 … ureteral catheter 32), comprising 
(a) a proximal portion (¶ [0035], proximal end 46); and 
(b) a distal portion, the distal portion comprising a retention portion (¶ [0035], distal portion 40; ¶ [0038] FIG. 4 illustrates a suction catheter 80 with a cage assembly 82);
comprising an outer periphery or protective surface area which prevents mucosal tissue from occluding one or more protected drainage holes, ports, or perforations disposed within the outer periphery or protective surface area upon application of negative pressure through the catheter (¶ [0038], Generally, wire filaments 86 are constructed and arranged on the distal end of the catheter so that they are capable of bowing to a sufficient degree so that catheter suction hole or holes 84 do not contact or entrap the urinary tract mucosa).  
To clarify, this rejection cites the embodiment of Fig. 4, which depicts a cage assembly 82. The embodiment of Fig. 4 is described as alternative to ureteral catheter 32 of Fig. 2, and both embodiments comprise a vacuum source. 

Regarding claim 38, Ikeguchi discloses a system for inducing negative pressure in a portion of a urinary tract of a patient (¶ [0022], a method of improving kidney function; ¶ [0026], an apparatus which is used to reduce the pressure of the urinary outflow tract), the system comprising: 
(a) at least one ureteral catheter (¶ [0026], an apparatus which is used to reduce the pressure of the urinary outflow tract; ¶ [0035] FIG. 2 … ureteral catheter 32);
 the at least one ureteral catheter comprising a distal portion for insertion within the patient's kidney (¶ [0035], distal portion 40); and
a proximal portion for receiving negative pressure from a negative pressure source (¶ [0035], proximal end 46); 
wherein the distal portion comprises a retention portion (¶ [0035], distal portion 40; ¶ [0038] FIG. 4 illustrates a suction catheter 80 with a cage assembly 82);
comprising an outer periphery or protective surface area which prevents mucosal tissue from occluding one or more protected drainage holes, ports, or perforations disposed within the outer periphery or protective surface area upon application of negative pressure through the catheter (¶ [0038], Generally, wire filaments 86 are constructed and arranged on the distal end of the catheter so that they are capable of bowing to a sufficient degree so that catheter suction hole or holes 84 do not contact or entrap the urinary tract mucosa); and 
(b) a negative pressure source for application of negative pressure through the ureteral catheter(s), which in turn causes fluid from the kidney to be drawn into the ureteral catheter(s), through the ureteral catheter(s), and then outside of the patient's body (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36, which delivers a negative pressure to the collecting system). 
As discussed for claim 1 above, this rejection also cites the embodiment of Fig. 4 and its cage assembly 82. 

Regarding claims 5-8, 42 and 44, Ikeguchi discloses a ureteral catheter wherein the retention portion is configured to be extended into a deployed position in which a diameter of the retention portion is greater than a diameter of the drainage lumen portion (¶ [0039], cage assembly 82 may be either opened (FIG. 4) or closed (FIG. 5) dependent upon the positional relationship of inner catheter 90 to outer sheath 94); 
the distal portion or the retention portion further comprises a drainage tube (¶ [0039], a significant aspect of catheter 80 is that there are two tubes: one an inner catheter 90 having drainage holes 84 at its end); 
the outer periphery or protective surface area establishes an unobstructed fluid column between the kidney and the proximal portion (¶ [0040], Thus, when the cage assembly 82 is opened (FIG. 4) and suction is applied to suction port 92, drainage holes 86 may remain unobstructed);
the negative pressure source comprises a vacuum source external to the patient's body for application and regulation of negative pressure through the ureteral catheter, which in turn causes fluid from the kidney to be drawn into the ureteral catheter, through the ureteral catheter, and then outside of the patient's body (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36); 
the vacuum source is provided by a pressure differential (¶ [0035], a vacuum source 36). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 9 and 36 of Erbey ‘014, II; John R. et al. US 11420014 B2).  
Regarding pending claim 1, Erbey ‘014 claims all limitations in patented claims 1 and 9, namely a ureteral catheter (claim 1) and an outer periphery that prevents occlusion (claim 9). 
Regarding pending claim 38, Erbey ‘014 claims all limitations in patented claims 1, 9 and 36, namely a ureteral catheter (claim 1), an outer periphery that prevents occlusion (claim 9) and a negative pressure source (claims 1, 36). 
Regarding pending claim 5, Erbey ‘014 claims all limitations in patented claims 1-3 (claim 1, a diameter of the retention portion at a distal end of the retention portion is greater than a diameter of the drainage lumen; claim 2, wherein the retention portion is transitionable from a collapsed or compressed position to a deployed position; claim 3, the retention portion expands radially outwardly to a deployed position). 

Claims 1, 38, 40-42 and 44-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 25-29 of Erbey ‘771, II; John R. et al. US 11229771 B2).   
Regarding pending claim 1, Erbey ‘771 claims all limitations in patented claim 1, namely a ureteral catheter (claim 1, a percutaneous kidney catheter; claim 2, wherein the retention portion is configured to retain at least the distal portion of the catheter within the kidney and/or renal pelvis), and an outer periphery that prevents occlusion (claim 1, an outer periphery or protective surface area that inhibits mucosal tissue … upon application of negative pressure through the catheter). 
Regarding pending claim 38, Erbey ‘771 claims all limitations in patented claims 1 and 25 namely a ureteral catheter (claim 1, a percutaneous kidney catheter), an outer periphery that prevents occlusion (claim 1, an outer periphery or protective surface area that inhibits mucosal tissue … upon application of negative pressure) and a negative pressure source (claim 25, a pump inducing negative pressure in a portion of the urinary tract). 
Regarding pending claims 40-42 and 44-48, Erbey ‘771 claims all limitations in patented claims 25-29 as shown in table 1.
Table 1: Erbey ‘771
double patenting
Pending claim 
Erbey ‘771
Pending claim 
Erbey ‘771
40
27
45
26
41
25
46
26
42
25, 26
47
29
44
25
48
28



Claims 1-5, 38, 40-42 and 44-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 9, 13, 26, 29, 32, 34, 36 and 44  of Orr ‘062; David E. et al. (US 10926062 B2).  
Regarding pending claim 1,  Orr ‘062 claims all limitations in patented claims 1 and 36, namely a ureteral catheter (claim 1, a ureteral catheter) and an outer periphery that prevents occlusion (claim 36, the outwardly facing side being configured to establish an outer periphery that contacts and inhibits mucosal tissue from occluding the at least one of the at least two openings upon application of negative pressure through the catheter). 
Regarding pending claim 38,  Orr ‘062 claims all limitations in patented claims 1, 26 and 36, namely a ureteral catheter (claim 1, a ureteral catheter), an outer periphery that prevents occlusion (claim 36, the outwardly facing side being configured to establish an outer periphery that contacts and inhibits mucosal tissue from occluding the at least one of the at least two openings upon application of negative pressure through the catheter) and a negative pressure source (claim 26, at least one ureteral catheter according to claim 1; and a pump in fluid communication with the drainage lumen of the at least one ureteral catheter).


Regarding pending claims 2-5, 40-42 and 44-48, Orr ‘062 claims all limitations in patented claims 5, 9, 13, 26, 29, 32, 34, 36 and 44 as shown in table 2. 
Table 2: Orr ‘062 double patenting
Pending claim 
Orr ‘062
Pending claim 
Orr ‘062
Pending claim 
Orr ‘062
2
36
40
32
45
32
3
5, 9
41
26
46
32
4
5, 9
42
26, 32
47
34
5
13
44
44
48
29



Claims 1-2, 8-10, 17-25, 27-28, 30-42, 44-45 and 47-48 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 7 and 11-19 of Erbey ‘919, II; John R. et al. US 10426919 B2).   
Regarding pending claim 1, Erbey ‘919 claims all limitations in patented claims 1 and 3, namely a ureteral catheter (claim 1, (a) a ureteral catheter) and an outer periphery that prevents occlusion (claim 3, an outer periphery or protective surface area that inhibits mucosal tissue from occluding the one or more protected drainage holes, ports or perforations upon the application of negative pressure by the pump). 

Regarding claims 8 and 16, Erbey ‘919 does not explicitly claim that the outer periphery or protective surface area establishes an unobstructed fluid column between the kidney and the proximal portion. However, Erbey ‘919 claims that the distal portion of the ureteral catheter inhibits mucosal tissue occlusion (claim 3), and that a retention portion of the bladder catheter also inhibits mucosal tissue occlusion (claim 5). Therefore, the ureteral catheter and bladder catheter will maintain an open lumen that constitutes an unobstructed fluid column. 

Regarding pending claim 9, Erbey ‘919 claims all limitations in patented claims 1 and 5, namely a bladder catheter (claim 1, (b) a bladder catheter), comprising a retention portion comprising an outer periphery prevents mucosal tissue occlusion (claim 5, wherein the distal portion of the bladder catheter comprises a retention portion … inhibits mucosal tissue from occluding the one or more protected drainage holes, ports or perforations upon the application of negative pressure by the pump). 
Regarding pending claim 17, Erbey ‘919 claims all limitations in patented claims 1 and 3, namely a ureteral catheter (claim 1, a ureteral catheter), a bladder catheter (claim 1, a bladder catheter), 
wherein at least one of the at least one ureteral catheter(s) or the bladder catheter comprises (a) a proximal portion; and (b) a distal portion, the distal portion comprising a retention portion comprising an outer periphery or protective surface area which prevents mucosal tissue from occluding one or more protected drainage holes, ports, or perforations (claim 3, the distal portion of the ureteral catheter comprises a retention portion … an outer periphery or protective surface area that inhibits mucosal tissue from occluding the one or more protected drainage holes);
(c) a negative pressure source which causes fluid from the kidney to be drawn into the ureteral catheter(s), through both the ureteral catheter(s) and the bladder catheter, and then outside of the patient's body (claim 1, a pump … which in turn causes fluid from the kidney to be drawn into the ureteral catheter, through both the ureteral catheter and the bladder catheter, and then outside of the patient's body). 

Regarding pending claim 32, Erbey ‘919 claims all limitations in patented claims 1 and 3, namely a system for inducing negative pressure in a portion of a urinary tract of a patient (claim 1), the system comprising: 
(a) at least one ureteral catheter (claim 1, a ureteral catheter); 
(b) a bladder catheter comprising a distal portion for insertion within the patient's bladder (claim 1, a bladder catheter); and 
a proximal portion for receiving a pressure differential (claim 1, a proximal portion for application of negative pressure);
wherein the pressure differential causes fluid from the kidney to be drawn into the ureteral catheter(s), through both the ureteral catheter(s) and the bladder catheter, and then outside of the patient's body (claim 1, a pump … which in turn causes fluid from the kidney to be drawn into the ureteral catheter, through both the ureteral catheter and the bladder catheter, and then outside of the patient's body); 
wherein at least one of the at least one ureteral catheter(s) or the bladder catheter comprises (b) a distal portion comprising a retention portion comprising an outer periphery or protective surface area which prevents occlusion from  mucosal tissue (claim 3, retention portion that comprises one or more protected drainage holes … inhibits mucosal tissue from occluding the one or more protected drainage holes). 
Regarding the limitation of the pressure differential being applied to increase, decrease and/or maintain fluid flow therethrough, Erbey ‘919 claims that the pump applies negative pressure through both the bladder catheter and the ureteral catheter, which draws urine outside of the patient's body (claim 1). Erbey ‘919 also claims that the retention portion comprises protected drainage holes that inhibit mucosal tissue occlusion (claim 3).  Therefore, applying a pressure differential will maintain fluid flow through the system. 

Regarding pending claim 33, Erbey ‘919 claims all limitations in patented claims 14 and 15, namely a method for inducing negative pressure in a portion of a urinary tract of a patient (claim 14, a method … urinary tract of a patient), comprising: 
deploying a ureteral catheter into a ureter of a patient (claim 14, deploying a ureteral catheter into a ureter of a patient … between a kidney and a bladder of the patient);
the ureteral catheter comprising a distal portion and a proximal portion (claim 14, the ureteral catheter comprising a distal portion … and a proximal portion); 
deploying a bladder catheter into the bladder of the patient, wherein the bladder catheter comprises a distal portion for insertion within the patient's bladder and a proximal portion for application of negative pressure, the proximal portion extending outside of the patient's body (claim 14, deploying a bladder catheter … comprises a distal portion for insertion within the patient's bladder and a proximal portion for application of negative pressure, the proximal portion extending outside of the patient's body); 
wherein at least one of the ureteral catheter or the bladder catheter comprises (a) a proximal portion (claim 14, the ureteral catheter comprising … a proximal portion); and 
(b) a distal portion, the distal portion comprising a retention portion which prevents mucosal tissue occlusion upon application of negative pressure (claim 1, the ureteral catheter comprising a distal portion; claim 15, a retention portion that comprises one or more protected drainage hole, … inhibits mucosal tissue from occluding the one or more protected drainage holes … upon application of negative pressure); and 
applying negative pressure to the bladder catheter to remove fluid from the patient (claim 14, applying negative pressure to the proximal end of the bladder catheter … to remove fluid from the patient). 

Regarding pending claim 38, Erbey ‘919 claims all limitations in patented claims 1 and 3, namely a ureteral catheter (claim 1, (a) a ureteral catheter), an outer periphery that prevents occlusion (claim 3, an outer periphery or protective surface area that inhibits mucosal tissue from occluding the one or more protected drainage holes, ports or perforations upon the application of negative pressure by the pump) and a negative pressure source (claim 1, (c) a pump external to the patient's body for application of negative pressure through both the bladder catheter and the ureteral catheter). 

Regarding pending claims 2, 10, 18-25, 27-28, 30-31, 34-37, 39-42, 44-45 and 47-48, Erbey ‘919 claims all limitations in patented claims 1, 3-5, 7, 11-13 and 16-19 as shown in table 3.
Table 3: Erbey ‘919 double patenting
Pending claim 
Erbey ‘919
Pending claim 
Erbey ‘919
Pending claim 
Erbey ‘919
2
4
25
1
39
4
10
4
27
1
40
7, 11
18
1
28
1
41
1
19
3
30
12
42
1
20
4
31
13
44
1
21
5
34
16
45
1
22
4
35
17
47
18
23
7, 11
36
18
48
19
24
1
37
19





Claims 1, 3-5, 8-9, 11-13, 16-19, 21, 24-25, 27-33, 38, 41-42 and 44-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 11 and 17-22 of Erbey ‘232, II; John R. et al. (US 10493232 B2).  
Regarding pending claim 1, Erbey ‘232 claims all limitations in patented claim 1, namely a ureteral catheter (claim 1, a ureteral catheter) and an outer periphery that prevents occlusion (claim 1, a retention portion … that inhibits mucosal tissue from occluding the one or more protected drainage holes … upon application of negative pressure). 

Regarding claims 8 and 16, Erbey ‘232 does not explicitly claim that the outer periphery or protective surface area establishes an unobstructed fluid column between the kidney and the proximal portion. However, Erbey ‘232 claims that the distal portion of the ureteral catheter inhibits mucosal tissue occlusion (claims 1, 11), and that a retention portion of the bladder catheter also inhibits mucosal tissue occlusion (claims 6, 11). Therefore, the ureteral catheter and bladder catheter will maintain an open lumen that constitutes an unobstructed fluid column. 

Regarding pending claim 9, Erbey ‘232 claims all limitations in patented claim 6, namely a bladder catheter (claim 6, a bladder catheter), comprising a retention portion comprising an outer periphery prevents mucosal tissue occlusion (claim 6, a retention portion … that inhibits mucosal tissue from occluding the one or more protected drainage holes …upon application of negative pressure). 

Regarding pending claim 17, Erbey ‘232 claims all limitations in patented claim 11, namely a ureteral catheter (claim 11, at least one ureteral catheter);
a bladder catheter (claim 11, a bladder catheter),
wherein at least one of the at least one ureteral catheter(s) or the bladder catheter comprises (a) a proximal portion (claim 11, (a) a proximal portion); and 
(b) a distal portion, the distal portion comprising a retention portion comprising an outer periphery or protective surface area which prevents mucosal tissue from occluding one or more protected drainage holes, ports, or perforations (claim 11, (b) a distal portion … retention portion that comprises one or more protected drainage holes … that inhibits mucosal tissue from occluding the one or more protected drainage holes …upon application of negative pressure); and
a negative pressure source which causes fluid from the kidney to be drawn into the ureteral catheter(s), through both the ureteral catheter(s) and the bladder catheter, and then outside of the patient's body (claim 11, (c) a negative pressure source … through the bladder catheter, and then outside of the patient's body).

Regarding pending claim 32, Erbey ‘232 claims all limitations in patented claim 11, namely a system for inducing negative pressure in a portion of a urinary tract of a patient, the system comprising: 
(a) at least one ureteral catheter (claim 11, (a) at least one ureteral catheter); 
(b) a bladder catheter comprising a distal portion for insertion within the patient's bladder (claim 11, (b) a bladder catheter); and 
a proximal portion for receiving a pressure differential (claim 11, a proximal portion for receiving negative pressure from a negative pressure source);
wherein the pressure differential causes fluid from the kidney to be drawn into the ureteral catheter(s), through both the ureteral catheter(s) and the bladder catheter, and then outside of the patient's body (claim 11, (c) a negative pressure source … which in turn causes fluid from the kidney to be drawn … then outside of the patient's body); 
wherein at least one of the at least one ureteral catheter(s) or the bladder catheter comprises (b) a distal portion comprising a retention portion comprising an outer periphery or protective surface area which prevents occlusion from  mucosal tissue (claim 11, (b) a distal portion … a retention portion … inhibits mucosal tissue from occluding the one or more protected drainage holes … upon application of negative pressure). 
Regarding the limitation of the pressure differential being applied to increase, decrease and/or maintain fluid flow therethrough, Erbey ‘232 claims that the ureteral catheter or the bladder catheter comprise protected drainage holes that inhibits mucosal tissue occlusion (claim 11).

Regarding pending claim 33, Erbey ‘232 claims all limitations in patented claim 11, namely a system configured to induce negative pressure in a portion of a urinary tract of a patient (claim 11), comprising: 
deploying a ureteral catheter into a ureter of a patient (claim 11, at least one ureteral catheter);
the ureteral catheter comprising a distal portion and a proximal portion (claim 11, the at least one ureteral catheter comprising a distal portion … and a proximal portion); 
deploying a bladder catheter into the bladder of the patient (claim 11, a bladder catheter);
wherein the bladder catheter comprises a distal portion for insertion within the patient's bladder and a proximal portion for application of negative pressure, the proximal portion extending outside of the patient's body (claim 11, a bladder catheter comprising a distal portion … and a proximal portion … a negative pressure source for application of negative pressure … which in turn causes fluid from the kidney to be drawn … then outside of the patient's body); 
wherein at least one of the ureteral catheter or the bladder catheter comprises (a) a proximal portion and (b) a distal portion (claim 11, wherein at least one of the at least one ureteral catheter(s) or the bladder catheter comprises (a) a proximal portion; and (b) a distal portion);
the distal portion comprising a retention portion which prevents mucosal tissue occlusion upon application of negative pressure (claim 11, the distal portion comprising a retention portion … protected drainage holes … that inhibits mucosal tissue from occluding the one or more protected drainage holes … upon application of negative pressure); and 
applying negative pressure to the bladder catheter to remove fluid from the patient (claim 11, a negative pressure source for application of negative pressure … which in turn causes fluid from the kidney to be drawn … then outside of the patient's body). 
Erbey ‘232 does not explicitly claim a method for inducing negative pressure. However, Erbey ‘232’s system will perform all steps of the claimed method during routine use. For example, Erbey ‘232 claims that a negative pressure source causes fluid from the kidney to be drawn outside of the patient's body (claim 11). 

Regarding pending claim 38, Erbey ‘232 claims all limitations in patented claims 1 and 5, namely a ureteral catheter (claim 1), an outer periphery that prevents occlusion (claim 1, an outer periphery or protective surface area that inhibits mucosal tissue from occluding the one or more protected drainage holes) and a negative pressure source (claim 5, a pump external to the patient's body for application of negative pressure through the ureteral catheter). 

Regarding pending claims 3-5, 11-13, 18-19, 21, 24-25, 27-31, 41-42 and 44-48, Erbey ‘232 claims all limitations in patented claims 1, 3-4, 11 and 17-22 as shown in table 4. 
Table 4: Erbey ‘232 double patenting
Pending claim 
Erbey ‘232
Pending claim 
Erbey ‘232
Pending claim 
Erbey ‘232
3
3
21
11
41
17
4
1
24
17
42
19
5
4
25
19
44
19
11
3
27
19
45
20
12
1
28
20
46
21
13
4
29
21
47
18
18
11
30
18
48
22
19
11
31
22




Claims 26 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of Erbey ‘232, II; John R. et al. (US 10493232 B2) in view of Luxon; Evan S. et al. (US 20160310711 A1).  
Regarding pending claims 26 and 43, Erbey ‘232 claims all limitations but is silent whether the vacuum source is selected from the group consisting of a wall suction source, vacuum bottle, and manual vacuum source.
Luxon discloses a bodily drainage system (¶ [0009], [0073] FIG. 1 shows an exemplary sensing Foley catheter urine output collection system; ¶ [0082] One embodiment of the sensing Foley catheter system);
including a vacuum source selected from the group consisting of a wall suction source, vacuum bottle, and manual vacuum source (¶ [0154] FIG. 35 … Drainage is assisted by pulling negative pressure on the collection vessel 282, for example by attaching a suction tube 283 to the hospital wall suction). 
Luxon selects a commonly available vacuum source for a medical device. One would be motivated to modify Erbey ‘232 with Luxon’s hospital wall suction source to incorporate an existing suction source which is widely available in hospitals. Therefore, it would have been obvious to modify Erbey ‘232 with Luxon’s wall vacuum source in order to avoid the need for an independent suction source, and rely on an available facility. 

Claims 1, 3, 5, 9, 11, 13 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 9, 11 and 12 of Erbey ‘668, II; John R. et al. (US 10799668 B2).  
Regarding pending claim 1, Erbey ‘668 claims all limitations in patented claim 1, namely a ureteral catheter (claim 1, a ureteral catheter) and an outer periphery that prevents occlusion (claim 1, the outwardly facing side being configured to establish an outer periphery or protective surface area that contacts and inhibits mucosal tissue from occluding the one or more protected drainage holes, ports or perforations upon application of negative pressure). 

Regarding pending claim 9, Erbey ‘668 claims all limitations in patented claim 9, namely a bladder catheter (claim 9, a bladder catheter), comprising a retention portion comprising an outer periphery prevents mucosal tissue occlusion (claim 9, the outwardly facing side being configured to establish an outer periphery or protective surface area that contacts and inhibits mucosal tissue from occluding the one or more protected drainage holes, ports or perforations upon application of negative pressure through the catheter).

Regarding pending claim 38, Erbey ‘668 claims all limitations in patented claim 1, namely a ureteral catheter (claim 1, a ureteral catheter), an outer periphery that prevents occlusion (claim 1, the outwardly facing side being configured to establish an outer periphery or protective surface area that contacts and inhibits mucosal tissue from occluding the one or more protected drainage holes).
Erbey ‘668 does not explicitly claim a negative pressure source. However, Erbey ‘668 claims that the catheter is configured for use with negative pressure (claims 1, 2). A skilled artisan would have been motivated to include a negative pressure source in order to provide a needed accessory for the system to operate. 

Regarding pending claims 3, 5, 11 and 13, Erbey ‘668 claims all limitations in patented claims 3, 5, 11 and 12, respectively. 

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781